Case 1:19-cv-00331-LO-MSN Document 157-21 Filed 02/24/21 Page 1 of 2 PageID# 2406




                            EXHIBIT R
    Case 1:19-cv-00331-LO-MSN Document 157-21 Filed 02/24/21 Page 2 of 2 PageID# 2407




From:                              Michael Melkersen <mike_melkersen@yahoo.com>
Sent:                              Monday, December 21, 2020 10:42 PM
To:                                Han, Suhana S.
Cc:                                Michael Melkersen; Deppermann, Lee; Freudenberg, Stephanie L.; Dean Kevin R.; Lisa
                                   Ranaldo; Michael Quirk; Hank Young; Littleton, Judson
Subject:                           [EXTERNAL] Settlement Agreements & Correspondence

Categories:                        VW Zero Series


Suhana,

Please let me know if you all have produced settlement agreements and correspondence relating to same, and if so,
where I can find it. My recollection was that you all had agreed to produce this information sometime ago, but I have not
yet seen it. Please let me know.

Thanks.

Mike




**This is an external message from: mike_melkersen@yahoo.com **




                                                             1
